

SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 31st day of
January, 2008, by and among China Sky One Medical, Inc., a Nevada corporation,
with an address at Room 1706, No. 30 Di Wang Building, Gan Shui Road, Nandang
District, Harbin, People’s Republic of China 150001 (the “Company”), and the
Investors set forth on the signature pages affixed hereto (each an “Investor”
and collectively the “Investors”).


Recitals:


A. The Company and the Investors are executing and delivering this Agreement in
connection with an offering of securities of the Company (the “Offering”) in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”); and


B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, in one or more Closings to occur on or prior to
February 15, 2008 (provided the Minimum Units have been sold on or before
January 31, 2008), upon the terms and conditions stated in this Agreement, units
of securities of the Company aggregating a minimum of $25,000,000 and a maximum
of $30,000,000 (the “Units”), each Unit to consist of:


(i) one (1) share of the Company’s Common Stock, $0.001 par value per share (the
“Common Stock”); and


(ii) a warrant, in substantially the form attached hereto as Exhibit A, to
purchase that number of shares of the Company’s Common Stock equal to thirty
(30%) percent of the principal dollar amount of the Units purchased, divided by
the Unit Purchase Price (rounded to the nearest whole share), at an exercise
price of $12.50 per share;


C. The purchase price shall be $10.00 per Unit (the “Unit Purchase Price”); and


D. Pursuant to its terms: (a) not less than an aggregate of 2,500,000 Units (the
“Minimum Units”), consisting of (i) 2,500,000 Shares of Common Stock and (ii)
Warrants to purchase 750,000 shares of Common Stock; and (b) not more than an
aggregate of 3,000,000 Units, consisting of (i) 3,000,000 shares of Common
Stock, and (ii) Warrants to purchase 900,000 shares of Common Stock (the
“Maximum Units”), may be sold in this Offering; and


E. Contemporaneous with the sale of the Shares and the Warrants, the parties
hereto will execute and deliver a Registration Rights Agreement, in
substantially the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights under the 1933 Act, as amended, and the rules and
regulations promulgated thereunder, and applicable state securities laws.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which the common stock may be reclassified.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“CSKI Shareholder” means Liu Yan-Qing.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.


“Escrow Agent” means Capital One, N.A.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Escrow Agreement” means the Escrow Agreement the Company, Pope, as Investor
Agent, and the Escrow Agent will enter into at the Closing, in substantially the
form attached hereto as Exhibit C.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Lock-Up Agreement” means the Lock-Up Agreement the Company and the Majority
Stockholders will enter into at the Closing, in substantially the form attached
hereto as Exhibit D.


“Majority Stockholders” means the CSKI Shareholder and Han Ziao-Yan.


“Make Good Agreement” means the Make Good Agreement the Company, the CSKI
Shareholder and Pope, as Investor Agent, will enter into at the Closing, in
substantially the form attached hereto as Exhibit E.


“Make Good Escrow Agreement” means the Make Good Agreement the Company, the CSKI
Shareholder, Pope, as Investor Agent, and the Transfer Agent will enter into at
the Closing, in substantially the form attached hereto as Exhibit F.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Pope” means Pope Asset Management, LLC, a Tennessee Registered Investment
Advisor.


“Purchase Price” means a minimum of $25,000,000 and a maximum of $30,000,000.


“Put Agreement” means the Put Agreement the parties hereto will enter into at
the Closing, in substantially the form attached hereto as Exhibit G.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“SEC Filings” has the meaning set forth in Section 4.6.


“Securities” means the Units, the Shares, the Warrants and the Warrant Shares.


“Shares” means the shares of Common Stock included in the Units and to be
purchased in connection with the Offering.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement, the Warrant, the Registration
Rights Agreement, the Escrow Agreement, the Lock-Up Agreement, the Make Good
Agreement, the Make Good Escrow Agreement, the Put Agreement and certain other
papers, agreements, documents, instruments and certificates necessary to carry
out the purposes thereof.


“Transfer Agent” means Interwest Transfer Company, Inc., the Company’s transfer
agent.


“Warrants” means the warrants to purchase shares of Common Stock to be included
in the Units purchased in connection with the Offering.


“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.


“1933 Act” has the meaning set forth in the Recitals above.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2. Purchase and Sale of the Units.


2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement, on
each Closing Date, the applicable Investors shall severally, and not jointly,
purchase, and the Company shall sell and issue to such Investors, the Units of
the securities consisting of the Shares and the Warrants in the respective
amounts set forth opposite the Investors’ names on the signature pages attached
hereto in exchange for each Investor’s pro rata share of the Purchase Price as
specified in Section 3 below; provided, however, that not less than $25,000,000
and not more than $30,000,000 of Units, in the aggregate, shall be purchased in
this Offering.


2.2 Appointment of Investor Agent. 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(a) The Investors hereby irrevocably appoint Pope as their agent (the “Investor
Agent”) for the purposes specified in this Agreement. Without prior notice to
any Investor, the Investor Agent shall have full, exclusive and irrevocable
authority on behalf of each of the Investors to (i) execute and deliver the
Escrow Agreement, Make Good Agreement and Make Good Escrow Agreement and (ii)
perform the services set forth in the Escrow Agreement, Make Good Agreement and
Make Good Escrow Agreement. The foregoing authorization is granted and conferred
by the Investors in consideration of the grant of such authorization by each of
the other Investors and in consideration of the agreements and covenants of the
Company contained herein. In consideration of, and except as provided by, the
foregoing, this authorization granted to the Investor Agent shall be absolute
and unconditional and shall only be terminated by upon thirty (30) days prior
written notice to the Company by Investors holding greater than fifty (50%)
percent of the Shares, such notice to include the name of a replacement agent
reasonably acceptable the Company.


(b) The Investors hereby covenant and agree, jointly and severally, to
reimburse, indemnify and hold the Investor Agent harmless from and against any
and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
which, without gross negligence or willful misconduct on the part of Investor
Agent, may be paid, incurred or suffered by the Investor Agent in its capacity
as Investor Agent, or to which the Investor Agent may become subject, arising
out of or incident to its actions taken as Investor Agent, or any agreement,
document or instrument executed in connection therewith, or the administration
of the Investor Agent’s duties under or pursuant to the Escrow Agreement, Make
Good Agreement or Make Good Escrow Agreement, or as a result of the Investor
Agent defending itself against any claim or liability resulting from the
Investor Agent’s actions as Investor Agent. This Section 2(b) shall survive the
termination of this Agreement, the Escrow Agreement, the Make Good Agreement and
the Make Good Escrow Agreement.


3. Closing. Each Investor shall deliver, or cause to be delivered, their pro
rata share of the Purchase Price to the Escrow Agent, in immediately available
funds, to be held and disbursed by the Escrow Agent as provided in the Escrow
Agreement. The Escrow Agent shall promptly notify the Company of its receipt of
the aggregate Unit Purchase Price from any Investor and shall deposit such
amount in an interest bearing account, as further set forth in the Escrow
Agreement. The Company shall deliver certificates representing the Shares and
Warrants to the Escrow Agent to be held and disbursed by the Escrow Agent as
provided in the Escrow Agreement. The Escrow Agent shall promptly notify the
Investor Agent of its receipt of the Shares and Warrants for each Investor. The
Unit Purchase Price, Shares and Warrants are hereafter referred to collectively
as, the “Escrow Property”). The Escrow Agent shall hold the Escrow Property in
accordance with the terms and conditions of the Escrow Agreement. On the date
(each a “Closing Date”) the Escrow Agent receives joint written instructions
from the Company and the Investor Agent directing the manner in which the Escrow
Agent shall distribute all or any portion of the Purchase Price, plus any
interest earned thereon, and the Shares and Warrants, and provided each of the
conditions set forth in Section 6 hereof have been satisfied or waived by the
appropriate party or parties, the Escrow Property shall be released to the
Investor(s) and the Company, as applicable (each, a “Closing”). The Closing(s)
shall take place at the offices of Hodgson Russ LLC, 1540 Broadway, 24th Floor,
New York, New York 10036, or at such other location and on such other date as
the Company and the Investors shall mutually agree.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
The Company shall have the right to conduct multiple Closings; provided,
however, that (i) on the first Closing date the Company shall receive a minimum
investment of at least $25,000,000 and shall sell the Minimum Units, (ii) any
Investor making an investment in the Shares and Warrants shall become a party to
this Agreement and the additional Transaction Documents, as applicable, (iii)
any additional Closing(s) shall occur on or prior to February 15, 2008, and (iv)
the Company shall not have the right to receive an aggregate investment in
connection with this Offering of more than $30,000,000, or to sell more than the
Maximum Units.


4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”):


4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect. The Company’s Subsidiaries are listed on Schedule 4.1
hereto.


4.2 Authorization. The Company has full power and authority and, except as
described in Schedule 4.2, has taken all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


4.3 Capitalization. Schedule 4.3 sets forth (a) the authorized capital stock of
the Company on the date hereof; (b) the number of shares of capital stock issued
and outstanding; (c) the number of shares of capital stock issuable pursuant to
the Company’s stock plans; and (d) the number of shares of capital stock
issuable and reserved for issuance pursuant to securities (other than the
Securities) exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. Except as described on Schedule 4.3, all of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. Except as described on Schedule 4.3, no Person is entitled to pre-emptive
or similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 4.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind. Except as
described on Schedule 4.3, and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. Except as described on Schedule 4.3 and except as provided in the
Registration Rights Agreement, no Person has the right to require the Company to
register any securities of the Company under the 1933 Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.


Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents. The Warrants
have been duly and validly authorized. Upon the due exercise of the Warrants,
the Warrant Shares will be validly issued, fully paid and non-assessable free
and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for those created by the Investors. The Company has
reserved a sufficient number of shares of Common Stock for issuance upon the
exercise of the Warrants, free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws and except for those created by the
Investors.


4.5 Consents. Except as described in Schedule 4.5, the execution, delivery and
performance by the Company of the Transaction Documents, and the offer, issuance
and sale of the Securities, require no consent of, action by or in respect of,
or filing with, any Person, governmental body, agency, or official other than
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws or
any other notices required thereby, all of which the Company undertakes to file
within the applicable time periods. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Securities, (ii) the issuance of the Warrant Shares upon due exercise of
the Warrants, and (iii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Amended and
Restated Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
4.6 Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
Amendment No. 1 to the Annual Report on Form 10-KSB for the fiscal year ended
December 31, 2006 (the “10-KSB/A”), and all other reports filed by the Company
pursuant to the 1934 Act since the filing of the 10-KSB/A and prior to the date
hereof (collectively, the “SEC Filings”). Except as indicated in the SEC
Filings, the SEC Filings are the only filings required of the Company pursuant
to the 1934 Act for such period. The Company and its Subsidiaries are engaged in
all material respects only in the business described in the SEC Filings and the
SEC Filings contain a complete and accurate description in all material respects
of the business of the Company and its Subsidiaries, taken as a whole.


4.7 Use of Proceeds. The net proceeds from this Offering will be used primarily
for: (a) acquisitions, (b) new product marketing, (c) expenses related to the
Offering and the Registration Statement, and (d) general working capital
purposes.


4.8 No Material Adverse Change. Since September 30, 2007, except as identified
and described on Schedule 4.8, there has not been:


(a) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report of Form 10-QSB for the fiscal quarter
ended September 30, 2007, except for changes in the ordinary course of business
which have not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;


(b) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(c) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;


(d) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;


(e) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);


(f) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;


(g) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;


(h) any material transaction entered into by the Company or a Subsidiary other
than in the ordinary course of business;


(i) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;


(j) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(k) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


4.9 SEC Filings.


(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
(b) To the Company’s Knowledge, each registration statement and any amendment
thereto filed by the Company pursuant to the 1933 Act and/or 1934 Act, and the
rules and regulations thereunder, as of the date such statement or amendment
became effective, complied as to form in all material respects with the 1933 Act
and/or 1934 Act, and did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein not misleading; and each prospectus
filed pursuant to Rule 424(b) under the 1933 Act, as of its issue date and as of
the closing of any sale of securities pursuant thereto did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to the Investors), or (ii)(a) any statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.


4.11 Tax Matters. The Company and each Subsidiary has timely prepared and filed
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it. The charges, accruals and reserves on the books
of the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. Except as described on Schedule 4.11, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.


4.12 Title to Properties. Except as disclosed in Schedule 4.12, the Company and
each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in Schedule 4.12, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
4.14 Labor Matters.
 
(a) Except as set forth on Schedule 4.14, the Company is not a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.
 
(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before any governmental agency or labor
commission relating to the Company’s employees, (iii) no demand for recognition
or certification heretofore made by any labor organization or group of employees
is pending with respect to the Company, and (iv) to the Company’s Knowledge, the
Company enjoys good labor and employee relations with its employees and labor
organizations.
 
(c) The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization.
 
(d) Except as disclosed in the SEC Filings or as described on Schedule 4.14, the
Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 2806(b) of the Internal Revenue Code.


(e) Except as specified in Schedule 4.14, to the Company’s Knowledge, none of
the Company’s employees is a Person who is either a United States citizen or a
permanent resident entitled to work in the United States. To the Company’s
Knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
4.15 Intellectual Property. Except as specified in Schedule 4.15:


(a) All Intellectual Property of the Company and its Subsidiaries is currently
in compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable. No Intellectual Property of the
Company or its Subsidiaries which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the Company’s Knowledge, no such
action is threatened. No patent of the Company or its Subsidiaries has been or
is now involved in any interference, reissue, re-examination or opposition
proceeding.


(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
 generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.


(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.


(d) To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party. There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.


(f) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof, except where the failure to do so has not had and could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate. Except under confidentiality obligations, there has been no
material disclosure of any of the Company’s or its Subsidiaries’ Confidential
Information to any third party.


4.16 Environmental Matters. Except as specified in Schedule 4.16, to the
Company’s Knowledge, neither the Company nor any Subsidiary (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, (iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.


4.17 Litigation. Except as described on Schedule 4.17, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated.


4.18 Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-QSB under the 1934 Act). Except as set forth
in the financial statements of the Company included in the SEC Filings filed
prior to the date hereof or as described on Schedule 4.18, neither the Company
nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
4.19 Insurance Coverage. Except as set forth on Schedule 4.19, the Company and
each Subsidiary maintains in full force and effect insurance coverage that is
customary for comparably situated companies for the business being conducted and
properties owned or leased by the Company and each Subsidiary, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.


4.20 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.20.


4.21 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.


4.22 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
1933 Act.


4.23 Private Placement. The offer and sale of the Securities to the Investors as
contemplated hereby is exempt from the registration requirements of the 1933
Act.


4.24 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature; or (f) taken any actions that would violate the U.S. Foreign Corrupt
Practices Act of 1977, as amended.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
4.25 Transactions with Affiliates. Except as disclosed in the SEC Filings or as
disclosed on Schedule 4.25, none of the officers or directors of the Company
and, to the Company’s Knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


4.26 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-14 and 15d-14) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 308 of Regulation S-B) or, to the Company’s Knowledge,
in other factors that could significantly affect the Company’s internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act.


4.27 Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information. The written
materials delivered to the Investors in connection with the transactions
contemplated by the Transaction Documents do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:


5.1 Organization and Existence. Such Investor is an individual or a validly
existing corporation, limited partnership, or limited liability company and has
all requisite individual, corporate, partnership or limited liability company
power and authority to invest in the Securities pursuant to this Agreement.


5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.


5.3 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.


5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


5.5 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges receipt of copies of the SEC Filings. Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
amend or affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement.


5.6 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:


(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the 1933 Act, as amended,
(ii) such securities may be sold pursuant to Rule 144(k), or (iii) the Company
has received an opinion of counsel reasonably satisfactory to it that such
transfer may lawfully be made without registration under the 1933 Act, as
amended, or qualification under applicable state securities laws.”


(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.


5.8 Accredited Investor. Such Investor is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the 1933 Act for the
reasons checked on Schedule 1 hereto.


5.9 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.


5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.


5.11 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither such Investor nor any Affiliate of such Investor which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Investor’s investments or trading or information concerning
such Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Prior to the latest to occur of (i) the termination of this
Agreement, (ii) the Company’s exercise of the Call Option (as defined in Section
18 of the Warrants), or (iii) the conclusion of the Effectiveness Period (as
defined in Section 2 of the Registration Rights Agreement), such Investor shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction. Such Investor acknowledges that the
representations, warranties and covenants contained in this Section 5.11 are
being made for the benefit of the Investors as well as the Company and that each
of the other Investors shall have an independent right to assert any claims
against such Investor arising out of any breach or violation of the provisions
of this Section 5.11.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
5.12 Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Securities.


6.  Conditions to Closing.


6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares and the Warrants at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):


(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of a specific date, in which case such representation or
warranty shall be true and correct as of such date, and, the representations and
warranties made by the Company in Section 4 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such specific date.


(b) The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.


(c) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the Warrants and the consummation of the
other transactions contemplated by the Transaction Documents to be consummated
on or prior to the Closing Date, all of which shall be in full force and effect.


(d) The Company shall have executed and delivered the Warrants, the Registration
Rights Agreement and the Put Agreement.


(e) The Company and the Escrow Agent shall have executed and delivered the
Escrow Agreement.


(f) The Company and the CSKI Shareholder shall have executed and delivered the
Make Good Agreement, and the Company, the CSKI Shareholder and the Transfer
Agent shall have executed and delivered the Make Good Escrow Agreement.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(g) The Company and the Majority Stockholders shall have executed and delivered
the Lock-Up Agreement.


(h) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(i) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b) and (c) of this Section 6.1.


(j) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Amended and Restated Certificate of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company.


(k) The Investors shall have received an opinion from Hodgson Russ LLP, the
Company’s counsel, dated as of the Closing Date, in form and substance
reasonably acceptable to the Investors and addressing such legal matters as the
Investors may reasonably request.


(l) No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Common Stock.


(m) The Company shall have received not less than $25,000,000, or greater than
$30,000,000, in the aggregate.


6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:


(a) The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(b) The Investors shall have executed and delivered the Registration Rights
Agreement and the Put Agreement.


(c) The Investor Agent and the Escrow Agent shall have executed and delivered
the Escrow Agreement.


(d) The Investor Agent and the CSKI Shareholder shall have executed and
delivered the Make Good Agreement, and the Investor Agent, the CSKI Shareholder
and the Transfer Agent shall have executed and delivered the Make Good Escrow
Agreement.


(e) The Majority Stockholders shall have executed and delivered the Lock-Up
Agreement.   


(f) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(g) The Company shall have received not less than $25,000,000, or greater than
$30,000,000, in the aggregate.


6.3 Termination of Obligations to Effect Closing; Effects.


(a) The outstanding obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:


(i) Upon the mutual written consent of the Company and the Investors;


(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;


(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor;


(iv) By the Company if the Closing of the sale of the Minimum Units has not
occurred on or prior to January 7, 2008;
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(v) In the event that the Company elects to extend the date of the Closing of
the sale of the Minimum Units (or such earlier date, if applicable), by either
the Company, or any Investor (with respect to itself only), if the Closing of
the Sale of the Minimum Units has not occurred on or prior to January 31, 2008;
or


(vi) Automatically, with respect to any Units not previously sold, on February
15, 2008.


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b) In the event of termination by any Investor of its obligations to effect the
Closing pursuant to this Section 6.3, written notice thereof shall forthwith be
given to the other Investors and the other Investors shall have the right to
terminate their obligations to effect such Closing upon written notice to the
Company and the other Investors. Nothing in this Section 6.3 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.


7. Covenants and Agreements of the Company.


7.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the Warrant Shares issuable
from time to time.


7.2 Reports. The Company will furnish to the Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.


7.3 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.


7.4 Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.19.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
7.5 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.


7.6 Listing of Underlying Shares and Related Matters. If the Company applies to
have its Common Stock or other securities traded on any stock exchange or
market, it shall include in such application the Shares and the Warrant Shares
and will take such other action as is necessary to cause such Common Stock to be
so listed. Thereafter, the Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on such exchange or market
and, in accordance, therewith, will use commercially reasonable efforts to
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such exchange or market, as applicable.


7.7 Termination of Covenants. The provisions of Sections 7.2 through 7.4 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.8 Investor Relations Firm. The Company will continue to utilize the services
of its current investor relations firm, or an investor relations firm of equal
or greater reputation.


7.9 Chief Financial Officer. The Company will appoint an English speaking Chief
Financial Officer within three (3) to six (6) months following the final Closing
Date.


7.10 Removal of Legends. Upon the earlier of (i) registration for resale
pursuant to the Registration Rights Agreement or (ii) Rule 144(k) becoming
available the Company shall (A) deliver to the transfer agent for the Common
Stock (the “Transfer Agent”) irrevocable instructions that the Transfer Agent
shall reissue a certificate representing shares of Common Stock without legends
upon receipt by such Transfer Agent of the legended certificates for such
shares, together with either (1) a customary representation by the Investor that
Rule 144(k) applies to the shares of Common Stock represented thereby or (2) a
statement by the Investor that such Investor has sold the shares of Common Stock
represented thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act. From and after
the earlier of such dates, upon an Investor’s written request, the Company shall
promptly cause certificates evidencing the Investor’s Securities to be replaced
with certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends provided the provisions of either clause (i) or clause (ii)
above, as applicable, are satisfied with respect to such Warrant Shares, as
applicable. When the Company is required to cause unlegended certificates to
replace previously issued legended certificates, if unlegended certificates are
not delivered to an Investor within three (3) Business Days of submission by
that Investor of legended certificate(s) to the Transfer Agent as provided above
(or to the Company, in the case of the Warrants), the Company shall be liable to
the Investor for liquidated damages in an amount equal to 1.5% of the aggregate
purchase price of the Securities evidenced by such certificate(s) for each
thirty (30) day period (or portion thereof) beyond such three (3) Business Day
that the unlegended certificates have not been so delivered.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
7.11 Right of First Refusal. Until eighteen (18) months after the Closing Date
or the effective date of the Registration Statement, whichever is later, Pope
shall be given not less than ten (10) business days prior written notice of any
proposed sale by the Company of its common stock or other securities or debt
obligations, except (i) securities issued or issuable to officers, directors, or
full-time employees of the Company pursuant to stock grants, stock purchases
and/or stock option plans or any other stock incentive program, agreement, or
arrangement approved by all of the disinterested members of the Company’s board
of directors, (ii) securities issued as full or partial consideration in
connection with a strategic merger, consolidation, or purchase of substantially
all of the securities or assets of another corporation or entity, (iii)
securities issued in connection with bank financing or equipment leasing
transactions, (iv) shares of Common Stock issued upon exercise of the Warrants
or pursuant to the provisions of this Section 7.11, and (v) as has been
described in the SEC Filings filed with the SEC or delivered to the Investors
prior to the Closing Date (collectively the foregoing are “Excepted Issuances”).
With respect to each additional issuance, other than Excepted Issuances, Pope
shall have the right during the ten (10) business days following receipt of the
notice to purchase up to a maximum of $15,000,000 of such amount of offered
common stock, debt or other securities in accordance with the terms and
conditions set forth in the notice of sale. In the event such terms and
conditions are modified during the notice period, Pope shall be given prompt
notice of such modification and shall have the right during the ten (10)
business days following the notice of modification, whichever is longer, to
exercise such right.


7.12 Right of Minimum Investment Amount. Pope shall be entitled to receive an
allocation of a minimum of $10,000,000 and a maximum of $20,000,000 of Units
sold in this Offering.


7.13 Adjustments Upon Certain Events.


(a) For the purposes of this Section 7.13, the following words and terms shall
have the following meanings:
 
“Approved Stock Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer or director for services
provided by the Company.
 
“Excluded Securities” means, provided such security is issued at a price which
is greater than the Unit Purchase Price following: (a) any issuance by the
Company of securities in connection with a strategic partnership or joint
venture (the primary purpose of which is not to raise equity capital), (b) any
issuance by the Company of securities as consideration for a merger or
consolidation or the acquisition of a business, product, license, or other
assets of another person or entity and (c) options to purchase shares of Common
Stock, provided (i) such options are issued after the date of this Agreement
pursuant to the Approved Stock Plan and (ii) the aggregate number of shares of
Common Stock issuable upon exercise of the options shall not exceed 5% of the
Company’s total issued and outstanding shares of Common Stock as at the time of
issuance.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
“Other Securities” means (A) those options and warrants of the Company issued
prior to, and outstanding on, the Closing Date, (B) the shares of Common Stock
issuable on exercise of such options and warrants, provided such options and
warrants are not amended after the Closing Date, (C) the shares of Common Stock
issuable upon exercise of the Warrants, and (D) the Escrow Shares, as such term
is defined in the Make Good Agreement executed concurrently herewith.
 
(b) Adjustment to the Number of Shares. If and whenever, within twelve (12)
months of the date of this Agreement, the Company issues or sells, or is deemed
to have issued or sold, any shares of Common Stock, or securities convertible
into or exercisable for shares of Common Stock, or modifies any of the foregoing
which may be outstanding (other than (a) Excluded Securities, and (b) shares of
Common Stock which are issued or deemed to have been issued by the Company in
connection with an Approved Stock Plan or upon exercise or conversion of the
Other Securities) to any person or entity at a price per share, or conversion or
exercise price per share less than the Unit Purchase Price, then the Company
shall issue, for each such occasion additional shares of its Common Stock to the
Investor in such number so that the average per share purchase price of the
shares of Common Stock purchased by the Investor hereunder shall automatically
be reduced to such other lower price per share (in each case, the “Additional
Shares”). The delivery to the Investor of the Additional Shares shall be not
later than the closing date of the transaction giving rise to the requirement
for the Company to issue such Additional Shares. The Investor is hereby granted
the registration rights described in the Registration Rights Agreement in
relation to such Additional Shares. For the purposes of the issuances and
adjustments described in this Section 7.13(b), the issuance of any security of
the Company, or of any warrant, right or option to purchase Common Stock, shall
result in the issuance of Additional Shares of Common Stock upon the issuance of
such convertible security, warrant, right or option and again at any time upon
any subsequent issuances of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the Unit
Purchase Price.


8. Survival and Indemnification.


8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
8.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 8.2, such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; or (ii) in the reasonable judgment of counsel to
such Indemnified Person representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
but if settled with such consent, or if there be a final judgment for the
plaintiff, the Company shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Company shall not effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.


9. Miscellaneous.


9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.


9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:


If to the Company:


China Sky One Medical, Inc.
Room 1706, No. 30 Di Wang Building, Gan Shui Road,
Nandang District, Harbin, People’s Republic of China 150001
Attn: Liu Yan-Qing, Chairman
Fax: + 86-451-8700-9121
 
With a copy to:


Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, NY 10036
Attn: Jeffrey A. Rinde, Esq.
Fax: (212) 751-0928


If to the Investors:


to the addresses set forth on the signature pages hereto.


9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith. Such expenses shall be paid not later than the Closing. The
Company shall reimburse the Investors upon demand for all reasonable
out-of-pocket expenses incurred by the Investors, including without limitation
reimbursement of attorneys’ fees and disbursements, in connection with any
amendment, modification or waiver of this Agreement or the other Transaction
Documents, in an aggregate of up to US$________. In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company. Notwithstanding the
foregoing, no consideration shall be offered or paid by the Company to any
Investor to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration also is offered to all of the
holders of the Shares and/or Warrants.


9.7 Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by the Company or the Investors without the
prior consent of the Company (in the case of a release or announcement by the
Investors) or the Investors (in the case of a release or announcement by the
Company) (which consents shall not be unreasonably withheld), except as such
release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or the Investors, as the case may be, shall allow the Investors or the
Company, as applicable, to the extent reasonably practicable in the
circumstances, reasonable time to comment on such release or announcement in
advance of such issuance.


9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.


9.9 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.


9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
9.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


9.12 Independent Nature of Investors' Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.


9.13 Acceptance of Investment. Except as otherwise set forth herein, at any time
prior to the Closing Date, the Company, in its sole discretion, may (i) accept
or reject any Investor’s purchase of Shares and Warrants in whole or in part, or
(ii) allot to any Investor a lesser number of Shares and Warrants than the
number of Shares set forth on the Investor’s signature page attached hereto.


[signature page follows]
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

        CHINA SKY ONE MEDICAL, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
 
- 29 -

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
COUNTERPART SIGNATURE PAGE
 
By signing below, the undersigned agrees to the terms of the Securities Purchase
Agreement and to purchase the number of Shares and Warrants set forth below.
 

 
INVESTOR:
Number of Shares being purchased:
 
___________________________________
___________________________________
 
By:________________________________
Name:
Title:
Warrant Shares:
 
___________________________________
 
Address:__________________________
_______________________
Facsimile:__________________________
with a copy to:
 
 
 
Aggregate Purchase Price:
 
___________________________________
 
Please complete the following:
 
1.
The exact name that your Shares and Warrants are to be registered in (this is
the name that will appear on your Share and Warrant certificates). You may use a
nominee name if appropriate:
__________________________________  
2.
The relationship between the Investors of the Shares and Warrants and the
Registered Holder listed in response to item 1 above:
__________________________________  
3.
The mailing address and facsimile number of the Registered Holder listed in
response to item 1 above (if different from above):
__________________________________
__________________________________
Facsimile:__________________________
 
4.
(For United States Investors:) The Social Security Number or Tax Identification
Number of the Registered Holder listed in the response to item 1 above:
__________________________________

 
 
- 30 -

--------------------------------------------------------------------------------

 
 
Exhibit A


(Form of Warrant)


 
 
- 31 -

--------------------------------------------------------------------------------

 
 
Exhibit B


(Form of Registration Rights Agreement)


 
 
- 32 -

--------------------------------------------------------------------------------

 
 
Exhibit C


(Form of Escrow Agreement)


 
 
- 33 -

--------------------------------------------------------------------------------

 
 
Exhibit D


(Form of Lock-Up Agreement)
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
Exhibit E


(Form of Make Good Agreement)


 
 
- 35 -

--------------------------------------------------------------------------------

 
 
Exhibit F


(Form of Make Good Escrow Agreement)


 
 
- 36 -

--------------------------------------------------------------------------------

 
 
Exhibit G


(Form of Put Agreement)


 
 
- 37 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


Accredited Investor Status




Please initial below the items which apply to your status as an Accredited
Investor.




__________
An individual having a net worth with spouse (excluding automobiles, principal
residence and furnishings) at the time of purchase, individually or jointly, in
excess of $1,000,000.
   
__________
An individual whose individual net income was in excess of $200,000 in each of
the two most recent years, or whose joint net income with his or her spouse was
in excess of $300,000 in each of those years, and who reasonably expects his
individual or joint income with such investor’s spouse to reach such level in
the current year.
   
__________
A corporation or partnership, not formed for the specific purpose of acquiring
the purchased securities, having total assets in excess of $5,000,000.
   
__________
A small business investment company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.
   
__________
A self-directed benefit plan within the meaning of ERISA, with investment
decisions made solely by persons who are accredited investors as defined in Rule
501(2) of Regulations D.
   
__________
A trust with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring the purchased securities, whose purchase is directed by a
sophisticated person (i.e., a person who has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of an investment in the purchased securities).
   
__________
An entity in which all of the equity owners are accredited investors.
   
__________
Other (describe):
_____________________________________________________________________________
__________________________________________________________________________________________
__________________________________________________________________________________________

 
 
- 38 -

--------------------------------------------------------------------------------

 
 